  

Exhibit 10.5


Premises Lease Contract


This Premises Lease Contract (“Contract”) is entered into by and between:


Lessor (“Party A”): Shishi Feiying Plastic Co., Ltd.


And


Lessee (“Party B”): Shishi Fengyuansheng Weaving Co., Ltd.
 
This Contract is made and entered into by and between Party A and Party B with
respect to the leasing of the premises hereunder in accordance with the Contract
Law of the People’s Republic of China, the Law of the People's Republic of China
on Administration of the Urban Real Estate and other relevant laws and
regulations under the principles of equal footing, free will and mutual
consultations.
 
Article 1   Lease of Premises:


Party A leases to Party B the standard plant building D, located in Jiulongshan
Development Zone, Hanjiang, Shishi, covering an area of 5,169.93 m2, and 20
dormitory rooms (the areas shall be determined based on the site confirmations),
for purposes of knitwear-making plants, offices and dormitories of the
employees.
 
Article 2    Terms of Lease:


The term of lease shall be from July 1st, 2008 to December 31st, 2011.
 
Article 3    Rentals, Deposits, Relevant Expenses and Payment Method:


1.
The rentals shall be calculated based on actual rental areas. In the year
2008-2009, the rentals shall be RMB 6.0 Yuan/m2 (excluding taxes); however, the
rentals shall get an increase of 0.5 Yuan/m2 based on the level in 2009 for each
year since 2010;

 
2.
A deposit of 20,000 Yuan shall be paid by Party B to Party A upon the signing of
this Contract and shall be refunded after the termination of this Contract and
Party A’s acceptance of the premises and auxiliary facilities;

 
3.
Declaration of taxes and expenses such as housing property tax etc incurred
during the term of lease shall be made by Party B in accordance with taxation
regulations. If Party B fails to make tax declarations in time, all economic
consequences and legal liabilities shall be assumed by Party B and are not
related to Party A; the land use tax shall be borne by Party A.

 
4.
The rentals shall be paid every four months during the contract period. The
rentals for the first four months shall be paid on the day on which this
Contract is signed and rentals for the next four months shall be paid 30 days
prior to the expiration of the first four months, and the rest shall be done in
the same manner.

 
5.
All water and electricity fees incurred during the lease term shall be paid by
Party B to Party A in real terms;

 
Article 4   Repair and Maintenance Obligations:
  
If the plant building and auxiliary facilities need examinations and repairs by
Party A during the term of lease, Party B shall show cooperation with this
regard. If the plant building suffers natural damages, the repair and
maintenance fees shall be borne by Party A; if not, the fees shall be borne by
Party B.
  
 
 

--------------------------------------------------------------------------------

 
 
Article 5  Alterations:


1.
If the ownership of the premises is transferred to a third party by Party A,
this Contract shall remain effective to the new owner of the premises and Party
B. If the third party fails to perform this Contract, Party A shall pay a
compensation of 500,000 Yuan to Party B.

 
2.
If Party A intends to put the premises for sale, Party B shall be informed 3
months in advance. In the event of all things being equal, Party B has the
preferential right to purchase the premises.

 
Article 6  Liabilities for Breach of Contract:


1.
If Party A fails to deliver the premises to Party B for use in time, 200.00
Yuan/day per building shall be paid by Party A as the liquidated damages;

 
2.
If Party A fails to do the repair and maintenance to the premises upon expiry of
20 days after receiving Party B’s written notice, Party A shall pay to Party B
500.00 Yuan per building as the liquidated damages;

 
3.
If Party B delays in paying the rental for more than 7 days, Party A has the
right to cut off the electricity and water supply or even terminate this
Contract unilaterally and take all possible actions to recover all rentals and
charge an overdue fine at 0.3% of daily rental on a daily basis.

 
4.
If Party B transfer the premises to a third party for use without Party A’s
prior consents or makes use of the premises to engage in any illegal activities,
Party B shall pay to Party A 20,000.00 Yuan as the liquidated damages and bear
all legal responsibilities and economic losses arising therefrom.

 
5.
If Party B alters the structure of the premises without Party A’s prior
consents, Party A has the right to request Party B to restore the premises and
claim compensation from Party B.

 
Article 7  Exceptions from Liability:
  
If the premises are damaged and Party B suffers losses as a result of the Force
Majeure, neither Party A nor Party B shall take any responsibilities.
 
Article 8  Dispute Resolutions:
Any dispute arising from or in the performance of this Contract shall be settled
through amicable negotiation between the parties; if such negotiation fails, any
of the parties may bring a lawsuit to the People’s Court where at the location
of the premises.
 
Article 9  Other agreed Issues:


1.
Social and legal responsibilities and obligations shall be assumed by Party B
itself in its production and operation process, and Party A shall bear no part
of the aforementioned responsibilities and obligations.

 
2.
The transformer and the switchboard provided by Party A for the convenience of
Party B shall be maintained and repaired by Party B, and Party A shall not be
responsible for any costs and repair fees etc arising therefrom during the
contract period.

 
3.
If Party B fails to find another appropriate plant building upon expiration of
the lease term, Party A may consider extending the contract period for the
convenience of Party B.

 
4.
The parties shall at least 45 days prior to the expiration of the lease period
notify each other in writing if they intend to terminate this Contract or renew
the lease.

 
5.
If Party A finds the premises and auxiliary facilities are damaged in the course
of inspection upon the termination of this Contract, Party B shall be
responsible for the repairs and compensation for the damages;

 
 
 

--------------------------------------------------------------------------------

 

This Contract comprising of three pages shall be made out in duplicate, each of
which shall have the same force and effect, and each party shall hold one copy
respectively. This Contract shall come into effect after it is signed by the
parties.


Lessor: Shishi Feiying Plastic Co., Ltd.   
Lessee: Shishi Fengyuansheng Weaving Co., Ltd
Address: Jiulongshan Development Zone, Hanjiang  
Address: Longshan Development Area, Hanjiang
Legal Representative: Wu Licong          
Legal Representative: Cai Jin’an
Tel: 0595-88680828                         
Tel: 13905961866
Signing Place: Feiying Company       
Signing Place: Feiying Company
Signing Date: February 15, 2008       
Signing Date: February 15, 2008

 

 
 

--------------------------------------------------------------------------------

 
